IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 4, 2009
                                     No. 08-10789
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




NICHOLAS MORENO,

                                                   Petitioner-Appellant,

versus

WARDEN, EDEN DETENTION CENTER;
ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondents-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:08-CV-1041




Before SMITH, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*


       After Nicholas Moreno, federal prisoner # 23608-069, was convicted, his


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10789

sentence was affirmed on appeal, his first 28 U.S.C. § 2255 motion was denied,
and his motion for certificate of appealability and request to file a successive
§ 2255 motion were denied. He then filed a purported 28 U.S.C. § 2241 petition
in which he argued that his plea was invalid and that his sentence was void on
account of various problems with his extradition proceedings.
      The district court determined that the purported § 2241 petition was actu-
ally a § 2255 motion over which it lacked jurisdiction, so the court dismissed the
suit. Moreno appeals the dismissal and requests appointed counsel.
      Moreno maintains that his extradition proceedings were invalid, and he
asserts that he should be permitted to bring his challenges to these proceedings
in a § 2255 motion. He does not present argument on, and has thus abandoned,
the claims relating to his guilty plea. See Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993).
      Moreno’s claims are grounded in alleged errors that took place before sen-
tencing, so the district court did not err by determining that the purported
§ 2241 petition is best construed as a § 2255 motion. See Cox v. Warden, Fed.
Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990). The court likewise did not
err by determining that it lacked jurisdiction over the motion, which was an un-
authorized successive § 2255 motion. See § 2255; see also United States v. Key,
205 F.3d 773, 774 (5th Cir. 2000); Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132
(5th Cir. 1987).
      The judgment is AFFIRMED. The motion for appointment of counsel is
DENIED.




                                        2